Citation Nr: 0942269	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  04-28 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic 
leukemia to include as due to exposure to Agent Orange.  

2.  Entitlement to service connection for diabetes mellitus 
to include as due to exposure to Agent Orange.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1956 to May 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In an August 2007 decision, the Board denied the Veteran's 
claims of service connection for chronic lymphocytic leukemia 
and diabetes mellitus, both to include as due to exposure to 
Agent Orange.  The Veteran appealed the August 2007 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an August 2008 Order, the Court granted a 
Joint Motion for Remand of the parties (the VA Secretary and 
the Veteran), vacated the Board's August 2007 decision in 
regard to the decision that was decided, and remanded the 
case back to the Board pursuant to 38 U.S.C. § 7252(a) for 
readjudication consistent with the Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In the Joint Motion for Remand, the parties agreed that the 
Board failed to provide an adequate statement of reasons and 
bases that the duty to assist the Veteran in obtaining VA 
records had been satisfied as the Board did not seek records 
of herbicide use prior to 1969, before the Veteran arrived in 
U-Tapao, Thailand.  



Accordingly, the case is REMANDED for the following action:

1. a). Verify through the Department of 
Defense, or the U. S. Army Chemical 
Corps, Fort Detrick, Maryland, or other 
appropriate Federal custodian, whether 
tactical herbicides of the type used in 
Vietnam were used at any location other 
than Pranburi Military Reservation in 
1964 in Thailand, including at the 
U-Tapao Air Base prior to December 
1969.  

Refer to the Project CHECO 
[Contemporary Historical Examination of 
Current Operations, a United States Air 
Force initiative to collect and 
document Air Force experiences in the 
war in Southeast Asia, beginning in 
1962] Southeast Asia Report: Base 
Defense in Thailand. 

b). Verify through the Department of 
Defense, or the U. S. Army Chemical 
Corps, Fort Detrick, Maryland, or the 
Armed Forces Pest Management Board, or 
other appropriate Federal custodian, 
whether commercial herbicides were used 
at the U-Tapao Air Base prior to 
December 1969 or from December 1969 to 
December 1970.  And if so, were the 
chemicals used in the commercial 
herbicides the same as used in the 
tactical herbicides, including a 
herbicide commonly referred to as Agent 
Orange. 

Refer to the Project CHECO 
[Contemporary Historical Examination of 
Current Operations, a United States Air 
Force initiative to collect and 
document Air Force experiences in the 
war in Southeast Asia, beginning in 
1962] Southeast Asia Report: Base 
Defense in Thailand. 

In the records can not be obtained or 
further efforts to obtain the records 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e).

2. After the requested development has 
been completed, adjudicate the claims.  
If any benefit sought on appeal is 
denied, furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


